Case 2:11-cv-07382-WJM-JBC Document 332 Filed 01/28/19 Page 1 of 2 PageID: 13986

                                                                              ONE RIVERFRONT PLAZA
                                                                              1037 Raymond Blvd., 6th Floor
                                                                              Newark, NJ 07102
                                                                              T: 973.757.1100
                                                                              F: 973.757.1090
                                                                              WALSH. LA W


   Liza M. Walsh
   Direct Dial: (973) 757-1101
   lwalsh@walsh.law


                                                           January 17, 2019

  VIA ECF AND FEDERAL EXPRESS
  The Honorable James B. Clark, III, U.S.M.J.
  United States District Court for the District of New Jersey
  Martin Luther King Jr. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

  Re:      In re Tropicana Orange Juice Marketing & Sales Practices Litigation, MDL 2353
           Master Docket No. 2:11-cv-07382 (WJM) (JBC)

  Dear Judge Clark:

           This firm, together with Gibson, Dunn & Crutcher LLP, represents Defendant Tropicana
  Products, Inc. (“Tropicana”) in connection with the above-referenced matter. We write jointly with
  Plaintiff Angelena Lewis concerning the sealing deadlines and procedures set forth in L. Civ. R.
  5.3 as they apply to this matter and specifically to the parties’ anticipated submissions in
  connection with Angelena Lewis’s Renewed Motion for Class Certification filed October 19, 2018
  (DE No. 320) (the “Renewed Motion”).

           Itis anticipated that the Renewed Motion will contain confidential materials of the Plaintiffs,
  Tropicana, and non-parties. The parties have conferred and, in order to streamline the process
  and avoid inefficiencies, respectfully request that they be permitted to file an omnibus joint motion
  to seal along with the redacted versions of the parties’ filings thirty (30) days after the completion
  of all briefing on the Renewed Motion. This proposed process is consistent with the process this
  Court approved for sealing confidential material in the connection with prior class certification
  briefing. See Order, June 26, 2017 (DE No. 275).

           If this proposal is acceptable, the parties respectfully request that Your Honor “So Order”
  this letter and place it on the docket.

         We thank the Court for its kind attention to this matter and are available should the Court
  have any questions or need anything further.




  WALSH PlZZ O’REILLY FALANGA LLP       ATTORNEYS AT LAW        NEWARK        NEW YORK           PHILAOELPHA
Case 2:11-cv-07382-WJM-JBC Document 332 Filed 01/28/19 Page 2 of 2 PageID: 13987


   Hon. James B. Clark, III, U.S.M.J.
   January 17, 2019
   Page 2

                                                    Respectfully submitted,

                                                    s/Liza M. Walsh

                                                    Liza M. Walsh



   cc: All Counsel of Record (via ECF and E-mail)



   SO ORDERED:

  This   4-6   day of January, 2019




   Hon. James B. Clark, Ill, U.S.M.J.
